Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications filed 05/17/2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 05/17/2022 have been entered.
Priority
This application, filed 09/26/2019, Pub. No. US 2020/0025770 A1, published 01/23/2020, is a continuation of PCT/JP2018/013405, filed 03/29/2018, Pub. No. WO 2018/181795 A1, published 03/30/2017, which claims foreign priority to JP 2017-066922, filed 03/30/2017.
Status of Claims
Claims 1, 5 and 7-20 are currently pending.  Claims 1-20 have been originally pending and subject to election/restriction requirement mailed 06/11/2021.  Claims 18-20 have been withdrawn from consideration.  Claims 1, 5, 9, 10 and 16 have been amended, and Claims 2-4 and 6 have been cancelled, as set forth in Applicant’s amendment filed 12/22/2021.  Claims 1, 5 and 18 have been amended, and Claim 21 has been cancelled, 
as set forth in Applicant’s amendment filed 05/17/2022.  Claims 1, 5 and 7-20 are allowed.

Manner of Making Amendments to Claims
Although, in the interests of compact prosecution, the amendment filed on 05/17/2022 is entered, it is considered non-compliant because it has failed to meet the requirements of 37 CFR 1.121 as being based on the non-entered amendment filed 05/09/2022 rather than being submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims dated 12/22/2021.  See MPEP 714, 37 CFR 1.121(c)(2):
“All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims.”  Emphasis added.


Information Disclosure Statement
The information disclosure statement, submitted on 05/17/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.  

Withdrawn Objections/Rejections
The objection to and/or rejections of the claims set forth in the Office Action mailed 02/08/2022 are withdrawn in view of Applicant’s amendment of the claims.

Withdrawal of Election/Restriction Requirement
Claims 1, 5 and 7-17 are directed to an allowable product.  Claims 18-20, drawn to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I and Group II, as set forth in the Office action mailed on 06/11/2021, is hereby withdrawn.  In view of the withdrawal of the restriction/election requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1, 5 and 7-20 are allowable.  The restriction requirement between inventions species, as set forth in the Office action mailed on 06/11/2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Conclusion
Claims 1, 5 and 7-20 are allowed and renumbered as Claims 1-16.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 5 and 7-20 are allowed because, as demonstrated in the working Examples of the present application, using a compound of Formula (2) in the context of Nakamura et al.’s kit for measuring target substance provides a measurement target substance with high accuracy in a wide range of concentrations from low concentration to high concentration.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641